DETAILED ACTION
This office action is in response to RCE filed on 10/30/2020.
Claims 1, 3-6, 8, 10-13, 15-16, 18-20, 22-24, 26-28, and 30 are pending of which claims 1, 8, 15 and 23 are independent claims, and claim 2, 7, 9, 14, 17, 21, 25 and 29 are canceled.
This application is  examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS, filed 01/04/2019 and 03/12/2019, is considered.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15-16, 18-20, 22-24, 26-28, and 30  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  a resource pool configuration information used for determining a plurality of frequency domain resources in a single resource pool, wherein the plurality of frequency domain resources are available for receiving scheduling assignment (SA) information.

Claims 1, 3-6 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…a device to device (D2D) communication, receiving, by a user equipment (UE), resource pool configuration information comprising information for determining a plurality of frequency domain resources in a single resource pool, wherein the plurality of frequency domain resources  are available for receiving scheduling assignment (SA) information” as specified in claim 1. 

Claims 8, 10-13 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 8,    “…plurality of frequency domain resources are periodic in a frequency domain, wherein the resource pool configuration information comprises frequency domain resource location information, wherein the frequency domain resource location information comprises information for determining locations of the plurality of frequency domain resources in the frequency domain” as specified in claim 8.  


Claims 15-16, 18-20 and 22  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “… the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources in the single resource pool, wherein the frequency domain resource offset indicator comprises a start location of a first frequency domain resource of the plurality of frequency domain resources in the single resource pool in the frequency domain, and wherein the frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources comprises a frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information” as specified in claim 15. 

Claims 23-24, 26-28 and 30  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 23,    “… determining, by the UE and based on the frequency domain resource offset indicator and the frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information, the plurality of frequency domain resources that are available for receiving the SA information; and detecting, by the UE and from the determined plurality of frequency domain resources that are available for receiving the SA information, a frequency domain resource in which the SA information is located” as specified in claim 23. 


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Chae (US Pub. No. 20170134146) discloses configuration of multiple resource pools. However the disclosure of  Chae  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a device to device (D2D) communication, receiving, by a user equipment (UE), resource pool configuration information comprising information for determining a plurality of frequency domain resources in a single resource pool, wherein the plurality of frequency domain resources  are available for receiving scheduling assignment (SA) information as claimed in claims 1, 8 , 15 and 23 in combination with other limitations recited as specified in claims 1, 8 , 15 and 23.


Patil (US Pub.  20170086216) discloses frequency and time domain signaling to be transmitted. However the disclosure of  Patil taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with plurality of frequency domain resources are periodic in a frequency domain, wherein the resource pool configuration information comprises frequency domain resource location information, wherein the frequency domain resource location information comprises information for determining locations of the plurality of frequency domain resources in the frequency domain as claimed in claims 1, 8 , 15 and 23 in combination with other limitations recited as specified in claims 1, 8 , 15 and 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476